Exhibit 21 ROWAN COMPANIES, INC. LIST OF SUBSIDIARIES As of February 24, 2010 Company Name Jurisdiction(s) Atlantic Maritime Services, Inc. USA (Texas) British American Offshore Limited UK (England & Wales) Grey Pearl Limited Gibraltar LeTourneau Technologies, Inc. USA (Texas) LeTourneau Technologies America, Inc. USA (Texas) LeTourneau Technologies Asia Pte. Ltd. Singapore LeTourneau Technologies (Australia) Pty. Ltd. Australia (Queensland) LeTourneau Technologies Brazil, Inc. USA (Delaware) LeTourneau Technologies Canada Ltd. Canada (British Columbia) LeTourneau Technologies Comércio de Equipamentos Industriais do Brasil Ltda. Brazil LeTourneau Technologies (Dalian) Co., Ltd. China (Liaoning Province) LeTourneau Technologies Drilling Systems, Inc. USA (Texas) LeTourneau Technologies International, Inc. USA (Delaware) LeTourneau Technologies Middle East FZE Dubai (Jebel Ali Free Zone) LeTourneau Technologies South America, Inc. USA (Delaware) Marine Blue Limited Gibraltar RCI Drilling International, Inc. Cayman Islands RCI International, Inc. Cayman Islands RDC Arabia Drilling, Inc. USA (Texas) RDC Drilling International S.à r.l. Luxembourg RDC Drilling, Ltd. Bermuda RDC International S.à r.l. Luxembourg RDC Marine, Inc. USA (Texas) RDC Qatar, Inc. USA (Delaware) Rowan 240C#3, Inc. Cayman Islands Rowan 240C#4, Inc. Cayman Islands Rowan Angola Limitada Angola Rowan Austria GmbH Austria Rowan Canada Limited Canada (Nova Scotia) Rowan Drilling & Aviation (Netherlands) B.V. Netherlands Rowan Drilling Company, Inc. USA (Texas) Rowan Drilling (Gibraltar) Limited Gibraltar Rowan Drilling Luxembourg S.à r.l. Luxembourg Rowan Drilling Mexico, S. de R.L. de C.V. Mexico Rowan Drilling (U.K.) Limited UK (Scotland) Rowan Egypt Petroleum Services LLC Egypt Rowan Finance LLC USA (Delaware) Rowan International, S. de R.L. Panama Rowan J.P. Bussell, Inc. (to be stricken off March 31, 2010) Cayman Islands Rowan Labor, Inc. USA (Delaware) Rowan Leasing, Inc. USA (Delaware) Rowan Luxembourg S.à r.l. Luxembourg Rowan Marine Drilling, Inc. Panama Rowan Marine Services, Inc. USA (Texas) Rowan Middle East, Inc. Cayman Islands Rowan North Sea, Inc. Cayman Islands Rowan Norway, Inc. USA (Delaware) Rowan Petroleum, Inc. USA (Texas) Rowan Ralph Coffman, Inc. (to be stricken off March 31, 2010) Cayman Islands Rowan, S. de R.L. de C.V. Mexico Rowan Services LLC USA (Delaware) Rowan S116E#1, Inc. Cayman Islands Rowan S116E#2, Inc. Cayman Islands Rowan S116E#3, Inc. Cayman Islands Rowan S116E#4, Inc. Cayman Islands Rowandrill, Inc. USA (Texas) Rowandrill, S. de R.L. de C.V. Mexico
